Per Curiam.

“One: of the fundamental tenets .of • the professional responsibility of a lawyer is that he should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach. He should refrain from any illegal conduct. Anything short of this lessens public confidence in the legal profession; — because obedience to the law exemplifies respect for the law.” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 278 N. E. 2d 670.
DR 1-102 (A) admonishes/ inter alia, that a' lawyer shall not:
' “ (3) Engage in illegal conduct involving moral turpitude.
“(4) Engage in conduct involving dishonesty, fraud, deceit, or misrepresentation.
“(5) Engage in conduct that is prejudicial to the administration of justice.
“(6) Engage in any other conduct that adversely reflects on his fitness to practice law.”
'.Upon examination of the record in this matter, we find ample facts to justify the board’s determination that respondent has violated the Code of Professional Responsibility. We concur in the recommendation of the board, and respondent is hereby indefinitely suspended from the practice of law.

Judgment accordingly.

' Celebrezze, C. J., HERBERT, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.